Exhibit 99 National Patent Development Corporation Announces Extension of Tender Offer for Five Star Products, Inc. NEWYORK, NY (August 20, 2008)—National Patent Development Corporation (OTC Bulletin Board: NPDV.OB) today announced that it is extending its previously announced tender offer, through its wholly-owned subsidiary, NPDV Acquisition Corp., for all outstanding shares of common stock of Five Star Products, Inc. (OTC Bulletin Board: FSPX.OB) until 12:00 Midnight, New York City time, on Tuesday, August 26, 2008. The tender offer has been extended in order to provide additional time for stockholders of Five Star to consider the amended tender offer materials filed with the Securities and Exchange Commission and mailed to stockholders of Five Star on Monday, August 18, 2008. All other substantive terms of the previously announced tender offer and the Tender Offer and Merger Agreement, dated as of June 26, 2008, by and among National Patent, NPDV Acquisition Corp. and Five Star remain unchanged, including the offer by NPDV Acquisition Corp. to purchase all of the outstanding shares of Five Star common stock not already owned by National Patent, NPDV Acquisition Corp. or their subsidiaries for $0.40 per share, in cash, and following the consummation of the tender offer and subject to the satisfaction or waiver of certain conditions set forth in the Tender Offer and Merger Agreement, the merger of NPDV Acquisition Corp. with and into Five Star, with Five Star continuing as the surviving corporation, wholly-owned by National Patent. The tender offer was previously set to expire at 12:00Midnight, New York City time, on Thursday, August 21, 2008. As of 5:00 p.m., New York City time, on Tuesday, August 19, 2008, an aggregate of approximately 845,518 shares of Five Star common stock had been tendered into, and not withdrawn from, the tender offer. * Securities Law Disclosure This press release is for informational purposes only and is not an offer to buy or the solicitation of an offer to sell any securities. The solicitation and the offer to buy shares of Five Star common stock is made only pursuant to an offer to purchase and related materials that National Patent Development Corporation and NPDV Acquisition Corp. have filed with the Securities and Exchange Commission (the “SEC”) on Schedule TO on July 24, 2008, as amended.Five Star also has filed a solicitation/recommendation statement on Schedule 14D-9, as amended, with respect to the offer. Five Star stockholders and other investors should read these materials carefully because they contain important information, including the terms and conditions of the offer. Five Star stockholders and other investors may obtain copies of these materials without charge from the SEC through the SEC’s website at www.sec.gov, from MacKenzie Partners, Inc., the information agent for the offer, toll-free at (800) 322-2855, or by directing a written request to National Patent Development Corporation, 10 East 40th Street, Suite 3110, New York, NY 10016, Attention: Ira J. Sobotko.Stockholders and other investors are urged to read carefully those materials prior to making any decisions with respect to the offer. 1 Forward-Looking Statements This press release contains “forward-looking statements” within the meaning of Section 21E of the Securities Exchange Act of 1934, as amended, and the U.S.
